FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER ALVAREZ-DIAZ,                             No. 10-71390

               Petitioner,                       Agency No. A200-124-261

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Javier Alvarez-Diaz, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We dismiss in part and deny in part the petition for

review.

       We reject Alvarez-Diaz’s claim that he is eligible for asylum and

withholding of removal based on past harm by gangs, his fear of gang violence,

and general conditions of crime in El Salvador. See Santos-Lemus v. Mukasey, 542

F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social group “young men

in El Salvador resisting gang violence”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (a general fear of gang violence does not establish

membership in a protected social group). We lack jurisdiction to consider Alvarez-

Diaz’s other claim that he faces persecution based on political opinion because he

did not argue this to the BIA. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir.

2009) (the court lacks jurisdiction to consider claims not exhausted

administratively). Accordingly, because Alvarez-Diaz failed to demonstrate that




                                          2                                     09-73119
he was persecuted or fears persecution on account of a protected ground, we deny

the petition as to his asylum and withholding of removal claims.

      Finally, Alvarez-Diaz does not challenge the agency’s denial of his CAT

claim. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir. 2007) (issues

not raised and argued in the opening brief are deemed waived).

      PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.




                                         3                                 09-73119